Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/500,704 filed on October 3, 2019.
Applicant’s claim for the benefit of PCT national stage application, filed under 35 U.S.C. 371, is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the foreign application has been received.
Submitted Information disclosure statements (IDSs) comply with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner.
Preliminary amendments to specification and claims were filed on October 3, 2019. Claims 1-14 are currently pending.

Claim Objections
Claims 1, 3, 9 and 10 objected to because of the following informalities:
The aforementioned claims use mixture of commas (,) and semicolons (;) some of which may be intended to recite different limitations of the claims and some of which (like the semicolon used after “time-of-flight sensor” on line 10 of claim 10) appear to be incorrectly placed.
This type of use of commas and semicolons makes interpretation of claims difficult to the extent that the Examiner is in doubt as to how to interpret and construct the claims. Accordingly, claims 1, 3, 9 and 10, as well as claims the depend directly or indirectly from them, as rejected under 35 U.S.C. 112(b) for lack of clarity.
Applicant is advised to use semicolons as delimiters between a given limitation of a claim from the next limitation in the same claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1, 3, 9 and 10, the claims lack clarity for reasons outline in the above under Claim Objections. Accordingly, claims 1, 3, 9 and 10, as well as claims the depend directly or indirectly from them, as rejected under 35 U.S.C. 112(b) for lack of clarity.
Notwithstanding the rejection of claims 1, 3, 9 and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for lack of clarity, the claim will be examined on merit as best understood and interpreted by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castillo et al., EP 2073035 A1 (Castillo).
Note: In the following, the strikethrough or double-bracketed portions of amended claims, if any, as well as additions, if any, have not been marked in order to make amended claims more readable.  
With respect to claim 1, Castillo discloses a time-of-flight camera [FIG. 1, pixel array 14, par. 44] for a time-of-flight camera system [FIG. 1, system 40], comprising
a time-of-flight sensor [FIG. 1, pixel array 14] with a plurality of time-of-flight pixels [FIG. 1, pixel array 14] for determining a phase shift of emitted and received light [FIG. 2, par. 47], wherein based on the detected phase shifts distance values are determined [par. 47], wherein the time-of-flight camera comprises a memory [par. 47 – see p. 9, lines 39-41] in which at least parameters of a point spread function [pars. 10-11] are stored [pars. 10, 47], wherein the point spread function considers a scattered light behavior and signal crosstalk of the time-of-flight camera and the time-of-flight sensor [pars. 10-11]; comprising an evaluation unit [FIG. 1, par. 45, evaluation circuit 26], which is configured such that based on the stored point spread function a detected image is convoluted [par. 11, formulas 4a and 4b] and a corrected image is determined [par. 50], and in that the phase shifts or distance values are determined from the corrected image [par. 50].
With respect to claim 2, Castillo discloses all the limitations of claim 1 and further discloses wherein the point spread function is complex-valued [pars. 56-57].
With respect to claim 3, Castillo discloses all the limitations of claim 1 and further discloses wherein the deconvolution of the detected image and the stored point spread function is implemented in the Fourier space [pars. 12, 50].
With respect to claim 6, Castillo discloses all the limitations of claim 1 and further discloses wherein the point spread function is stored as a matrix or lookup table in the memory [par. 50, p. 10, lines 42-43].
With respect to claim 7, Castillo discloses all the limitations of claim 1 and further discloses wherein the point spread function is stored as Fourier transform in the memory [par. 12].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Castillo
With respect to claim 8, Castillo discloses all the limitations of claim 1 and further discloses wherein the point spread function is stored on an external device and the correction of the phase shifts or distance values is implemented on the external device [pars. 10, 47; also configuration of the elements of system 10, shown in FIG. 1, using external device(s) would have been obvious to a person of ordinary skill in the art]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Castillo with the motivation to configure the elements of a time-of-flight system in different ways.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Castillo, as applied to claim 1, and further in view of Knorr et al., WO 2016/107635 A1 (Knorr).
With respect to claim 4, Castillo discloses all the limitations of claim 1. But Castillo does not explicitly disclose wherein the detected image is reduced in resolution and a correction is determined with this reduced resolution, whereupon the correction is scaled up to the original resolution of the detected image and the detected image is corrected with the scaled-up correction. However, Knorr discloses the detected image is reduced in resolution and a correction is determined with this reduced resolution, whereupon the correction is scaled up to the original resolution of the detected image and the detected image is corrected with the scaled-up correction [p. 24, lines 22-36].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Castillo with Knorr with the motivation to devise a method and apparatus to capture images of a real environment representing information about light according to the determined imaging parameters as measured by camera [Knorr: abstract].
With respect to claim 5, Castillo in view of Knorr, disclose all the limitations of claim 4. Furthermore, Knorr discloses wherein the reduction of the resolution is carried out by averaging amplitudes of adjacent pixels and the upscaling is implemented by duplication of the amplitudes [p. 24, lines 29-36; also averaging amplitudes of adjacent pixels for downscaling and duplication of adjacent pixels for upscaling are well-known methods]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 4

	
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-14 are allowed over prior art of rejection.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 9, the prior art of record, found as a result of a search (see Search Report and Notice of Reference Cited), alone or in combination with one another fail to disclose the following limitations:
“wherein the point spread function stored in the memory has been determined in which a point light source and the time-of-flight camera are disposed such that the time-of-flight sensor of the time-of-flight camera detects the point light source,
“wherein a distance between the point light source and the time-of-flight camera and/or a beam profile of the point light source are selected such that on the time-of-flight sensor less than 5 time-of-flight pixels in a pixel row or column or a maximum of 16×16 pixels are illuminated,
“wherein the point spread function is determined at least based on a subset of the time-of-flight pixels of the time-of-flight sensor.”
With respect to claim 10, the prior art of record, found as a result of a search (see Search Report and Notice of Reference Cited), alone or in combination with one another fail to disclose the following limitations:
“A method for determining a point spread function in which a point light source and a time-of-flight camera are disposed such that
“a time-of-flight sensor of the time-of-flight camera detects the point light source, wherein a distance between the point light source and the time-of-flight camera and/or a beam profile of the point light source are selected such that on the time-of-flight sensor less than 5 time-of-flight pixels in a pixel row or column or a maximum of 16×16 pixels are illuminated,
“wherein the point spread function is determined at least based on a subset of the time-of-flight pixels of the time-of-flight sensor.”
Claims 11-14 depend, directly or indirectly, from claim 10 and are, therefore, allowable over prior art of record for the above-mentioned reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Morcom, WO 2018/172766 A1, discloses time of flight sensor.
Wilks et al., US 9,726,762 B2, discloses time of flight camera system.
Lange et al., US 9,678,200 B2, discloses scattered light reference pixel.
Wilks et al., US 9,664,790 B2, discloses time of flight camera system.
Lange, US 9,625,569 B2, discloses time of flight camera with motion detection.
Rhoads, US 9,426,451 B2 discloses cooperative photography.
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485